Citation Nr: 1711082	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  14-24 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for shell fragment wound (SFW) in the left gluteus.

3.  Entitlement to service connection for scar formation in the left gluteus.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011, January 2013, and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In the August 2011 rating decision, the RO denied service connection for left gluteus SFW and scar formation.  In the January 2013 rating decision, the RO confirmed and continued those denials, granted service connection for tinnitus, and denied service connection for hearing loss and depressive disorder NOS (not otherwise specified).  In the July 2014 rating decision, the RO denied entitlement to a TDIU.

In April 2016, the Board denied the appeal with regard to the hearing loss and tinnitus issues and remanded the remaining four issues for further development.

In April 2016, the Board also noted that service connection for recurrent pilonidal cyst was denied by a February 1962 rating decision.  Such issue was certified to the Board in August 2015, apparently because the RO conflated such claim with the Veteran's left gluteus claims, which involve the same area of the body.  However, any issue concerning service connection for pilonidal cyst, to include reopening of such issue, is not currently before the Board because it has not been adjudicated by the agency of original jurisdiction (AOJ), and it may not even be involved in a current claim by the Veteran.  Therefore, the Board does not have jurisdiction over this issue, and it is again referred to the AOJ for appropriate action, such as obtaining clarification from the Veteran.  38 C.F.R. § 19.9(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

In October 2016, the Veteran submitted additional evidence.  He waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's psychiatric disorder did not manifest during service, nor is it related to service.

2.  The Veteran does not have a SFW in the left gluteus.

3.  The Veteran does not have a scar due to a SFW in the left gluteus.

4.  The Veteran's service-connected disability does not prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a SFW in the left gluteus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for scar formation due to a SFW in the left gluteus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Psychiatric Disorder

The Veteran submitted an August 2012 letter from a private physician (N.O., M.D.), indicating that the Veteran may have posttraumatic stress disorder (PTSD) or a nervous condition that is related to service, and thus, more evaluation was necessary.

The evidence for consideration includes a VA examination report from December 2012, in addition to service treatment records (STRs), VA treatment records, Dr. N.O.'s letter, and statements from the Veteran.

The December 2012 VA examiner diagnosed the Veteran with depressive disorder NOS by history and indicated that the Veteran does not have PTSD.  The examiner interviewed the Veteran and reviewed his claims file before concluding that the Veteran's psychiatric disorder is less likely than not related to service.  The examiner provided a rationale for this negative nexus opinion explaining that "[t]here is no temporal relationship between military stressors and the onset of depressive symptoms.  As per private psychiatric's [sic] notes {Dr. Ruben Bravo Valverde} the main stressor for [V]eteran's depression, anxiety and sleep difficulties seemed to be his wife's illness and eventual death six years ago."

Because it did not appear that Dr. Valverde's records were associated with the Veteran's claims file, the Board remanded the claim in April 2016 in order to obtain such records.  However, after the RO sent the Veteran a May 2016 letter regarding obtaining Dr. Valverde's records, the Veteran responded in a statement later that month, "All the evidence is already on record."  As such, the Board finds that VA's duty to assist has been met with respect to obtaining records that could support the Veteran's psychiatric disorder claim.

The VA examiner based the conclusion that the Veteran does not have depression that is related to service on an in-person interview and examination.  Further, the examiner based the negative nexus opinion regarding the Veteran's psychiatric disorder on additional private psychiatric evidence indicating that such disorder was related to the death of the Veteran's wife and not to service.  The Board finds that the VA medical evidence, to include the December 2012 examiner's report and opinion, to be more persuasive than the Dr. N.O.'s opinion that was based primarily on the Veteran's own account of his medical history and that called for more evaluation.

Furthermore, the Veteran's STRs are negative for psychiatric symptoms, treatment, and diagnoses.  Additionally, the Veteran's most recent VA treatment records show multiple negative screens for depression, and a May 2016 VA record shows that the Veteran receives no current treatment for depression/anxiety.

Despite VA's efforts to assist the Veteran in substantiating his psychiatric disorder claim as instructed by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), the Board is unable to find that the evidence has reached a state of equipoise for this claim.  The preponderance of the current evidence of record is against the Veteran's claim of service connection for a psychiatric disorder, to include depression.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Therefore, service connection is not warranted, and the appeal concerning this claim must be denied.

Left Gluteus-SFW and Scar

In his April 2011 claim, the Veteran contends that he suffered from a left gluteus wound due to a metal fragment while in a mortar attack in Korea.  Additionally, he contends that he has a left gluteus scar associated with such metal fragment wound and abscess, for which he asserts he had a 1958 surgery in San Patricio.

The evidence for consideration includes VA examination reports from February 2012 and August 2016, in addition to STRs, VA treatment records, Dr. N.O.'s letter, and statements from the Veteran.  While the Veteran contends that he underwent a 1958 surgery in San Patricio (now part of the San Juan VA Medical Center), records of any such surgery are not associated with the claims file.  Despite the RO's efforts to obtain these records, the RO notified the Veteran in a September 2016 letter, that further attempts to obtain the records would be futile.

The February 2012 VA examiner noted a 4 by 2 cm, deep, non-linear left sacral area scar.  However, the VA examiner incorrectly stated that the Veteran's claim involved a left lower leg scar, instead of a left gluteal scar, and therefore, the examiner did not provide a nexus opinion because of the absence of a current left lower leg scar.  Therefore, the February 2012 VA examination is not adequate to adjudicate the Veteran's claims involving the left gluteus, and accordingly, the Board remanded the claims for new VA examinations and opinions.  The RO substantially complied with the Board's remand directives regarding the left gluteus claims, and the Veteran was afforded August 2016 VA examinations.

The August 2016 VA examiner noted the Veteran's contentions regarding a SFW in the left gluteus and reviewed the Veteran's claims file.  The Veteran asserted at the examination that his STRs were burned.  The examiner noted a deep, non-linear, 4 by 2 cm scar in the left sacral area.  However, based on the physical examination of the Veteran, the examiner concluded that there is no objective evidence of SFWs.  Instead, the examiner explained that the scar is due to a pilonidal cyst, status post surgery, as documented in the Veteran's records from August 25, 2015, and January 18, 1962.

The Board notes that the evidence includes an August 1955 VA record of pilonidal cyst surgery, history of left perianal pain since 1952, and repeated abscesses with spontaneous rupture.  Importantly, the evidence does not include notes of any sort of SFW, apart from the Veteran's assertions.

As discussed above, the Veteran submitted an August 2012 letter from a private physician, Dr. N.O., which indicates that the Veteran had abscess formation in the same places as his fragment wounds.  Dr. N.O. apparently reported the Veteran's own account of his claimed SFWs and subsequent hospital admissions and concluded that more evaluation was necessary because it is at least as likely as not that such injuries are related to service.  The Board notes that Dr. N.O. did not indicate that she performed a physical examination of the Veteran or reviewed his claims file.  Furthermore, neither the Veteran's STRs nor post-service treatment records reveal objective evidence of a SFW of the left gluteus.

The Board acknowledges the Veteran's contentions regarding an in-service SFW in the left gluteus, and the Veteran, as a layperson without medical expertise, is competent to report on observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, due to the absence of medical evidence supporting such contention, to include the August 2016 examiner's assessment that there is no objective evidence showing any such shell fragment wound ever occurred, the Board finds the Veteran's contentions in this regard not to be credible.  Likewise, the Board finds the Veteran's STRs to be complete and that his assertion regarding his burned STRs to be without merit.  Furthermore, the records showing left perianal pilonidal cyst surgery and the Veteran's June 1954 separation examination revealing no notes of any type of SFW support the examiner's conclusions.

The August 2016 examiner based her conclusion that the Veteran does not have any left gluteal SFW injury on the absence of records demonstrating such an injury and on her physical examination, and accordingly, the Veteran does not have a current disability in this regard.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Similarly, the examiner based her negative nexus opinion regarding the Veteran's left gluteal/sacral scar on her physical examination of the Veteran and the Veteran's records demonstrating that such scar was due to a pilonidal cyst and associated surgery, not a SFW.  Thus, the Board finds that the VA medical evidence, to include the August 2016 examiner's reports and opinions, to be more persuasive than the Veteran's unsupported assertions regarding a purported in-service SFW and Dr. N.O.'s opinion that was based primarily on the Veteran's own account of his medical history.

Despite VA's efforts to assist the Veteran in substantiating his left gluteus claims as instructed by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), the Board is unable to find that the evidence has reached a state of equipoise for these claims.  The preponderance of the current evidence of record is against the Veteran's claims of service connection for SFW in left gluteus and service connection for scar formation in left gluteus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.  Therefore, service connection is not warranted, and the appeal concerning these two claims must be denied.

Regarding the August 2016 examiner's opinion on the Veteran's left gluteal scar as it relates to his pilonidal cyst history, the Board has referred any related issue to the AOJ, as noted above.


II. TDIU

The Veteran's representative submitted statements in June 2015 and February 2016 contending that the Veteran is unable to work due to service-connected disability.  The Veteran is currently service connected for one disability-tinnitus as 10 percent disabling.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The highest combined evaluation for compensation the Veteran has been assigned is 10 percent for his service-connected tinnitus.  Therefore, he has not met the minimum schedular requirement, i.e., a single disability rating of 60 percent or more or a combined rating of 70 percent or more, to be considered for a TDIU rating.  38 C.F.R. § 4.16(a).

The question that remains is whether the Veteran's service-connected tinnitus renders him unable to secure and follow a substantially gainful occupation.  Here, the record does not show that Veteran's service-connected tinnitus renders him unable to secure and follow a substantially gainful occupation.

The Veteran's April 2014 TDIU claim form shows that he last worked in January 1994 as a supervisor and that he completed 2 years of college.  He listed "all" as to which service-connected disabilities prevent him from securing or following any substantially gainful occupation.  It is unclear whether this statement refers solely to tinnitus or to his other disabilities for which he was claiming service connection.

The Veteran was afforded a VA tinnitus examination in December 2012, at which he complained of occasional tinnitus in either ear, with the left ear more affected.  The examiner indicated that the Veteran's tinnitus does not impact ordinary conditions of daily life, including the ability to work.  Additionally, the Veteran was afforded a July 2014 VA opinion based on his record.  The examiner opined that the Veteran's service-connected tinnitus does not cause functional impairment or limit him in any employment.

In consideration of this evidence, the Board finds that the Veteran's service-connected disability (tinnitus) does not prevent him from securing and following substantially gainful employment.  While tinnitus likely impacts the Veteran's ability to work to some degree, this is contemplated by the currently assigned 10 percent rating.  The evidence does not show how or why the tinnitus would affect employability to such a degree so as to prevent a substantially gainful occupation, such as the Veteran's prior job as a supervisor.  Moreover, the examiners also determined that there was not such impairment on a medical basis.  

Advancing age is likely a primary factor in the employability of the Veteran.  He worked for 20 years as a supervisor until the age of 62 and now receives Social Security benefits as a result of age.  However, advancing age may not be used as a basis for a total disability rating.  See 38 C.F.R. § 4.19.

Therefore, because the most probative evidence does not show functional impairment caused by the Veteran's service-connected tinnitus that results in an inability to secure and maintain a substantially gainful occupation, entitlement to a TDIU is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder, to include depressive disorder NOS, is denied.

Service connection for SFW in the left gluteus is denied.

Service connection for scar formation due to SFW in the left gluteus is denied.

A TDIU is denied.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


